      Case 5:18-cv-00952-MAD-ATB Document 16 Filed 04/15/19 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JASON LOPEZ,

                                             Plaintiff,        Civil Action No.: 5:18-CV-952
       VS.                                                              (MAD/ATB)

ERIC GERACE,                                                             ANSWER

                                          Defendant.

       Defendant Eric Gerace as his answer to Plaintiff Jason Lopez’s (hereinafter referred to as

“Plaintiff”) Complaint (the “Complaint”) states as follows:

                                      NATURE OF THE ACTION

       1.        To the extent paragraph “1” of the Complaint asserts a legal conclusion, no

response is required. Defendant otherwise denies the allegations contained in paragraphs “1” of

the Complaint.

                                 JURISDICTION AND VENUE

       2.        Paragraph “2” of the Complaint need not be answered because it asserts a legal

conclusion relative to this Court’s jurisdiction.

       3.        Paragraph “3” of the Complaint need not be answered because it asserts a legal

conclusion relative to the venue of this action.

                                         JURY DEMAND

       4.        Paragraph “4” of the Complaint need not be answered because it does not seek a

response from Defendant.
      Case 5:18-cv-00952-MAD-ATB Document 16 Filed 04/15/19 Page 2 of 6



                                             PARTIES

       5.        Defendant DENIES KNOWLEDGE OR INFORMATION sufficient to form a

belief about the truth of the allegations asserted in Paragraph “5” of the Complaint and therefore

deny the same.

       6.        Defendant ADMITS the allegations contained in Paragraph “6” of the Complaint.

       7.        Defendant ADMITS the allegations contained in Paragraph “7” of the Complaint.

       8.        Defendant ADMITS the allegations contained in Paragraph “8” of the Complaint.

                                             CLAIMS

                                          FIRST CLAIM

                      (Claim under Section 1983 for use of excessive force)

       9.        Defendant repeats and re-alleges the admissions and denials set forth in paragraphs

“1” through “8” above as if more set forth herein.

       10.       To the extent paragraph “10” of the Complaint asserts a legal conclusion, no

response is required. Defendant otherwise denies the allegations contained in paragraphs “10” of

the Complaint.

       11.       Defendant DENIES KNOWLEDGE OR INFORMATION sufficient to form a

belief as to whether Plaintiff was lawfully upon the premises located at 349 Hillview Avenue and

therefore denies the same. Defendant ADMITS the remainder of the allegations contained in

Paragraph “11” of the Complaint.

       12.       Defendant DENIES the allegations contained in Paragraph “12” of the Complaint.

       13.       Defendant DENIES the allegations contained in Paragraph “13” of the Complaint.

       14.       Defendant DENIES the allegations contained in Paragraph “14” of the Complaint.

       15.       Defendant DENIES the allegations contained in Paragraph “15” of the Complaint.
       Case 5:18-cv-00952-MAD-ATB Document 16 Filed 04/15/19 Page 3 of 6



        16.     Defendant DENIES the allegations contained in Paragraph “16” of the Complaint.

        17.     Defendant DENIES the allegations contained in Paragraph “17” of the Complaint.

                                   AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

        18.     Plaintiff’s claims fail in whole or in part for failure to adequately state a viable

cause of action.

                               SECOND AFFIRMATIVE DEFENSE

        19.     All claims for damages against Defendant are barred under the doctrine of qualified

immunity.

                               THIRD AFFIRMATIVE DEFENSE

        20.     Plaintiff’s claims of excessive force are barred for failure to plead or establish non-

de minimus injuries that are objectively sufficiently serious or harmful enough to be actionable.

                               FOURTH AFFIRMATIVE DEFENSE

        21.     Plaintiff’s claims are barred in whole or in part because Defendant at all times acted

reasonably and with a good faith belief that his actions were lawful and not in violation of any

federal or state constitutional right.

                                FIFTH AFFIRMATIVE DEFENSE

        22.     Plaintiff’s claims are barred in whole or in part because the actions of Defendant,

including any use of force, were, at all times, justified, necessary, reasonable, proportional, carried

out in good faith and with sufficient legal cause, and in conformity with settled principles of

constitutional or other law.
       Case 5:18-cv-00952-MAD-ATB Document 16 Filed 04/15/19 Page 4 of 6



                               SIXTH AFFIRMATIVE DEFENSE

        23.     Plaintiff’s claims are barred in whole or in part by the doctrines of collateral

estoppel and res judicata based on the outcome of the criminal charges lodged against him

concerning the incident at issue in this action.

                             SEVENTH AFFIRMATIVE DEFENSE

        24.     Plaintiff, without legal right, harassed Defendant, engaged in criminal mischief and

disorderly conduct, and thus Plaintiff is responsible for any injuries caused such conduct.

                              EIGHTH AFFIRMATIVE DEFENSE

        25.     Plaintiff’s claims are barred in whole or in part by application of the Heck doctrine.

                               NINTH AFFIRMATIVE DEFENSE

        26.     Plaintiff’s claims fail in whole or in part for lack of personal involvement.

                              TENTH AFFIRMATIVE DEFENSE

        27.     Demand is made for a jury trial on all issues.

                            ELEVENTH AFFIRMATIVE DEFENSE

        28.     All or some of Plaintiff’s claims are barred by the application of the applicable

statute of limitations.

                            TWELFTH AFFIRMATIVE DEFENSE

        29.     Some or all of Plaintiff’s causes of action are barred by his failure to comply with

§§50-e, 50-h and 50-i of the General Municipal Law.

                           THIRTEENTH AFFIRMATIVE DEFENSE

        30.     Defendants reserve the right to plead such additional affirmative defenses as

become apparent based on the factual development of the Action.
      Case 5:18-cv-00952-MAD-ATB Document 16 Filed 04/15/19 Page 5 of 6



          WHEREFORE, Defendant respectfully requests that this Court dismiss Plaintiff’s

Complaint, in its entirety, together with such other and further relief as the Court deems just and

proper.

DATED: April 15, 2019                                Respectfully submitted,

                                                     KRISTEN E. SMITH, ESQ.
                                                     CORPORATION COUNSEL FOR THE
                                                     CITY OF SYRACUSE

                                             By:      s/Christina F. DeJoseph
                                                     Christina F. DeJoseph, Esq.
                                                     (Bar Roll No. 514784)
                                                     Senior Assistant Corporation Counsel
                                                     300 City Hall
                                                     Syracuse, New York 13202
                                                     Counsel for Defendant
      Case 5:18-cv-00952-MAD-ATB Document 16 Filed 04/15/19 Page 6 of 6




                                 CERTIFICATE OF SERVICE

         I hereby certify that on April 15, 2019, I caused the foregoing, together with all supporting
papers, to be electronically with the Clerk of the District Court, Northern District of New York
using the CM/ECF system, which sent automatic and contemporaneous notification of such filing
to all counsel of record including:

               Michael A. Castle, Esq.

Dated: April 15, 2019                                         s/Christina F. DeJoseph
                                                              Christina F. DeJoseph, Esq.
